In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐1767 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

BRIAN DUTCHER, 
                                                Defendant‐Appellant. 
                      ____________________ 

         Appeal from the United States District Court for the 
                     Western District of Wisconsin. 
       No. 3:15‐cr‐00096‐wmc — William M. Conley, Chief Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 29, 2016 — DECIDED MARCH 22, 2017 
                 ____________________ 

    Before WOOD,  Chief Judge, and RIPPLE  and WILLIAMS, Cir‐
cuit Judges. 
   WOOD,  Chief  Judge.  On  June  30,  2015,  Brian  Dutcher  an‐
nounced  on  Facebook  that  he  planned  to  assassinate  Presi‐
dent Obama. He then drove to La Crosse, Wisconsin, where 
the President was scheduled to speak on July 2. Once  in La 
Crosse, Dutcher repeated his plan to several people: a security 
guard,  the  police,  the  Secret  Service,  a  nurse,  a  doctor,  and 
(again)  the  police  and  Secret  Service  together.  No  one  was 
2                                                    No. 16‐1767 

amused:  Dutcher  was  charged  with  and  convicted  of  two 
counts of threatening the President in violation of 18 U.S.C. 
§ 871(a). On appeal, Dutcher complains about the sufficiency 
of the evidence and certain instructions the district court gave 
to the jury. We find no error, and so we affirm.  
                                I 
    We evaluate a challenge to the sufficiency of the evidence 
de novo, construing the evidence “in the light most favorable 
to the government and ask[ing] whether any rational trier of 
fact could have found the essential elements of the crime be‐
yond a reasonable doubt.” United States v. Love, 706 F.3d 832, 
837 (7th Cir. 2013). We also take a fresh look at the question 
whether  a  disputed  jury  instruction  fairly  and  accurately 
states the law; we will “reverse only if the instructions, taken 
as a whole, misled the jury.” United States v. Lawrence, 788 F.3d 
234, 245 (7th Cir. 2015).  
    President  Obama  was  scheduled  to  give  a  speech  at  the 
University of Wisconsin–La Crosse on Thursday, July 2, 2015. 
On Tuesday, Dutcher posted this on his Facebook page: “thats 
[sic] it! Thursday I will be in La Crosse. hopefully I will get a 
clear  shot  at  the  pretend  president.  killing  him  is  our 
CONSTITUTIONAL DUTY!” Later posts reprised the theme. 
In one, Dutcher added that “I have been praying on [sic] going 
to D.C. for 3 months and now the usurper is coming HERE. 
… pray for me to succeed in my mission.” The next morning 
(Wednesday) Dutcher carried out the first part of his plan—
he  drove  the  45  miles  from  Tomah,  where  he  lived,  to  La 
Crosse.  
   Things went downhill from there. Dutcher stopped by the 
La Crosse Public Library, where his acquaintance Travis Good 
No. 16‐1767                                                           3 

worked as a security guard. Dutcher greeted Good and told 
him “I’m here to kill the President, the usurper, tomorrow at 
his speech.” When Good replied that such statements were il‐
legal,  Dutcher  simply  said  “[w]atch  me”  and  walked  off. 
Good alerted his supervisor, who passed the word along to 
the police, who dispatched two investigators. The investiga‐
tors found Dutcher nearby in his van and, after he confirmed 
his threat, they asked him to come to the station for Secret Ser‐
vice questioning. Dutcher agreed, exhibiting a demeanor one 
of the investigators would later recall as “mellow.”  
    The  description  was  apt.  During  his  two‐hour  interview 
with the Secret Service, a remarkably candid Dutcher claimed 
that it was his biblical and constitutional duty to assassinate 
the President, boasted that he could kill a person with a sling‐
shot (one was later found in his van, though Dutcher had no 
other weapons), informed the agents that he had also made 
threats on Facebook, and consented to a search of his account. 
After the interview Dutcher was detained overnight at a hos‐
pital  for  a  mental  health  evaluation.  See  Wis.  Stat.  §  51.15. 
There he reiterated his violent intentions to both a nurse and 
a doctor. And he was not done yet. Dutcher was arrested the 
next  day  and  repeated  his  threats  during  the  ensuing  inter‐
view. Despite all this, he was found competent for pretrial re‐
lease—a finding he does not challenge on appeal. 
    Based  on  the  initial  Facebook  post  and  the  statement  to 
Good, a grand jury indicted Dutcher on two counts of know‐
ingly and willfully threatening the President in violation of 18 
U.S.C.  §  871(a).  After  a  two‐day  trial,  the  district  court  in‐
structed the jury, in relevant part, that it could find willfulness 
if the government proved Dutcher “either actually intended 
his statement to be a true threat, or that he knew that other 
4                                                           No. 16‐1767 

people reasonably would view his statement as a true threat 
but he made the statement anyway.” The jury found Dutcher 
guilty of both counts, and the district judge sentenced him to 
36  months’  imprisonment  and  three  years  of  supervised  re‐
lease. 
                                    II 
    Section  871(a)  criminalizes  “knowingly  and  willfully” 
making “any threat to take the life of, to kidnap, or to inflict 
bodily  harm  upon  the  President  of  the  United  States.”  The 
charged  statement  must  be  a  “true  threat,”  which  has  been 
defined for First Amendment purposes as “a serious expres‐
sion of an intent to commit an act of unlawful violence to a 
particular  individual  or  group  of  individuals.”  Virginia  v. 
Black,  538  U.S.  343,  359  (2003).  In  United  States  v.  Fuller,  387 
F.3d 643, 646 (7th Cir. 2004), we held that a “true threat” for 
purposes of section 871(a) is defined objectively. A communi‐
cation,  we  wrote,  “is  a  ‘true  threat’  if  a  reasonable  person 
would  foresee  that  the  statement  would  be  interpreted  by 
those  to  whom  the  maker  communicates  the  statement  as  a 
serious expression of an intention to inflict bodily harm upon 
or  to  take  the  life  of  the  President.”  Id.  (internal  quotation 
marks  omitted).  Addressing  a  different  statute,  18  U.S.C. 
§ 875(c), which criminalized the transmission of any threat to 
kidnap  or  injure  another,  the  Supreme  Court  held  that  the 
speaker must know that his communication contains a threat. 
Elonis v. United States, 135 S. Ct. 2001, 2009–11 (2015). 
   A true threat does not require that the speaker intend to 
carry it out, or even that she have the capacity to do so. Black, 
538 U.S. at 360 (First Amendment); United States v. Parr, 545 
F.3d 491, 498 (7th Cir. 2008) (18 U.S.C. § 2332a, prohibiting a 
threat to use a weapon of mass destruction against a federal 
No. 16‐1767                                                            5 

government  building).  The  prohibition  against  threats  pro‐
tects  against  the  fear  they  engender  as  well  as  the  risk  that 
they may be carried out. Black, 538 U.S. at 360. Still, the scope 
of  a  true  threat  is  ultimately  quite  circumscribed.  Section 
871(a) does not criminalize offensive jokes or political hyper‐
bole—bad taste, in other words, is not a crime. Watts v. United 
States, 394 U.S. 705, 707–08 (1969); Fuller, 387 F.3d at 647.  
                                   A 
    Dutcher insists that he was obviously unable to carry out 
his threats, and so they could have been nothing more than 
overheated rhetoric. He was certainly not trying to hide any‐
thing, and  it is also undisputed that he had no  ticket to  the 
President’s speech and was armed only with a slingshot (al‐
beit  a  high‐powered  Wrist  Rocket).  But  the  significance  of 
these  facts  was  for  the  jury,  not  appellate  review.  More 
broadly, Dutcher is missing the point. He was charged with 
threatening the President under § 871(a), not with the separate 
crime of attempting to assassinate him under 18 U.S.C. § 1751. 
His lack of capacity is relevant only insofar as it suggests that 
his  threats  were  not  genuine.  Dutcher’s  emphasis  on  his 
chance of success also overlooks the fact that § 871(a) permits 
conviction for threats to “inflict bodily harm upon the Presi‐
dent.” Dutcher told investigators that he used his slingshot to 
hunt small animals, and (actually comparing himself to Da‐
vid)  that  he  could  kill  a  man  with  it.  The  jury  was  entitled, 
based  on this evidence, to find that Dutcher  was  capable of 
injuring  the  President  with  his  slingshot,  and  it  could  have 
convicted him on that basis. 
   Dutcher also suggests that no one took his statements se‐
riously, and that this indicates that he did not intend them to 
be true threats. Security camera footage of Good’s unruffled 
6                                                        No. 16‐1767 

response to Dutcher’s remarks supports this view—Good re‐
mains calm throughout the interaction and even wraps up a 
bit of computer work before heading off to report the incident. 
Yet the operative word in that sentence is “report.” Calm or 
otherwise,  Good  took  Dutcher  seriously  enough  that  he  re‐
ported him around 30 seconds after their interaction. Moreo‐
ver, his description was evidently alarming enough to cause 
his supervisor to contact the police. A reasonable juror could 
conclude  Dutcher  knowingly  and  willfully  made  a  true 
threat.  
     Dutcher’s contention that his Facebook post was not taken 
seriously  since  nobody  who  saw  it  informed  the  police  (in 
fact,  he  got  two  “likes”)  also  falls  short  of  undermining  the 
jury’s conclusion. Granted, his case is a bit different from Elo‐
nis,  the  Supreme  Court’s  most  recent  word  on  true  threats. 
Elonis’s  Facebook  posts  frightened  their  targets  enough  to 
prompt  them  to  contact  the  authorities.  Elonis,  135  S.  Ct.  at 
2005–06. Nothing in Elonis, however, excludes the possibility 
of  an  unreported  true  threat.  Other  evidence  indicates  that 
some  of  Dutcher’s  readers  took  him  seriously.  Gregory  Re‐
men, for one, responded to the charged post by encouraging 
Dutcher to “[t]ry voting” and asked “how will killing the pres 
change  anything  then??”  The  apprehensive  response  to 
Dutcher’s follow‐up posts underscores the point—one reader 
urged him to “Stay calm my friend. Please!” The jury was en‐
titled  to  rely  on  these  responses,  along  with  Dutcher’s  later 
behavior, to find that the threats were genuine.  
                                  B 
    The jury instructions said that Dutcher acted “willfully” if 
he “either actually intended his statement to be a true threat, 
or that he knew that other people reasonably would view his 
No. 16‐1767                                                         7 

statement as a true threat but he made the statement anyway.” 
Dutcher reads the latter clause to allow the jury to find will‐
fulness so long as he made a statement “that other people rea‐
sonably would view … as a true threat”—that is, if it found 
only objective willfulness, without the subjective willfulness 
required by the statute under consideration in Elonis. But this 
argument overlooks the fact that the language he highlights 
was prefaced with the words “that he knew.” The instructions 
did  not  permit  the  jury  to  find  willful  behavior  simply  be‐
cause a listener “reasonably would view” Dutcher’s statement 
as a threat. Instead, it had to find that he made the statement 
despite  knowing,  subjectively,  that  the  listener  would  see  it 
that way. This is consistent with Elonis. 
   The worst we can say about the instruction is that the court 
might  have  given  Dutcher  an  unwarranted  break  when  it 
used the term “reasonably.” As worded, the instruction indi‐
cated  that  Dutcher  not  only  had  to  know  that  his  listener 
would take his statement as a true threat, but also that the lis‐
tener’s  understanding  was  reasonable.  Consequently,  if 
Dutcher knew that a hypersensitive listener would unreason‐
ably see his statement as a threat, there could be no willful‐
ness. In any event, we review jury instructions as a whole; so 
long as “the instructions treat the issues fairly and accurately, 
they will not be disturbed upon appeal.” United States v. Coté, 
504 F.3d 682, 687 (7th Cir. 2007) (citation omitted). Dutcher’s 
defense at trial was that his statements were political hyper‐
bole, not credible threats. The instructions fully conveyed that 
point  to  the  jury.  Elsewhere,  in  language  Dutcher  does  not 
challenge, they defined a “true threat” as “a serious expres‐
sion of an intent to commit an act of unlawful violence,” and 
they  distinguished  such  statements  from  “[i]dle  or  careless 
8                                                          No. 16‐1767 

talk, political hyperbole or something said in a careless or jok‐
ing  manner  …  .”  This  was  more  than  enough  to  present 
Dutcher’s theory of defense to the jury.  
    Dutcher  urges  in  the  alternate  that  §  871(a)’s  mens  rea  of 
“knowingly and willfully” requires a defendant to know that 
her conduct is illegal. There is force to the argument that when 
a statute uses both terms, it is asking for something more than 
either term would require on its own. Thus, in United States v. 
Bates, 96 F.3d 964, 970 (7th Cir. 1996), affʹd on other grounds, 522 
U.S. 23 (1997), we read the same phrase in a student loan fraud 
statute to require proof of a defendant’s knowledge that her 
intentional  conduct  was  unlawful.  See  also  United  States  v. 
Wheeler, 540 F.3d 683, 690 (7th Cir. 2008) (expressing sympathy 
for the argument in dicta).  
    This  type  of  heightened  proof  requirement,  however,  is 
typically limited to a narrow group of “highly technical [crim‐
inal] statutes that present[] the danger of ensnaring individu‐
als engaged in apparently innocent conduct.” Bryan v. United 
States, 524 U.S. 184, 194 (1998) (citing taxes and financial trans‐
actions  as  examples).  Bates,  which  concerned  the  arcana  of 
federal student loans, falls in that category. A statute prohib‐
iting  serious  threats  to  the  President  does  not.  Elonis  itself 
highlights the distinction. It expressly rejected the notion that 
the threat statute there, 18 U.S.C. § 875(c), required the gov‐
ernment  to  show  that  the  defendant  knew  that  his  conduct 
was  illegal.  Elonis,  135  S.  Ct.  at  2009.  Instead,  the  Court  fol‐
lowed “[t]he familiar maxim ‘ignorance of the law is no ex‐
cuse’ … .” Id. The same approach is proper here. The Presi‐
dent’s safety does not turn on a defendant’s familiarity with 
the United States Code. 
No. 16‐1767                                                   9 

                              III 
    The evidence before the jury was sufficient to support both 
of Dutcher’s convictions, and the jury instructions fairly pre‐
sented the relevant issues. We therefore AFFIRM the judgment 
of the district court.